Citation Nr: 1025315	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1967 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2009, the Board reopened the claim of service connection 
for posttraumatic stress disorder on the basis of new and 
material evidence that was presented, and remanded the claim to 
the RO for additional development and adjudication on the merits 
of the claim.  The claim of a total disability rating for 
compensation based on individual unemployability was also 
remanded, and a decision on that claim was deferred until the 
development on the posttraumatic stress disorder claim was 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that he has posttraumatic stress disorder due 
to certain military experiences, and he has related specific 
stressors on VA examinations to include a plane crash and an 
incident with a fire extinguisher.  The latter has been 
documented in the service treatment records.  The Veteran has 
been diagnosed with various mental disorders to include 
posttraumatic stress disorder related to military experiences. 

As part of the Board remand in May 2009, the Veteran was to be 
afforded a VA examination to clarify the diagnosis.  


Documentation from the RO indicates that the Veteran was 
scheduled for a VA examination in September 2009, but that due to 
illness he was rescheduled for an examination in December 2009.  
However, it appears that the Veteran notified the RO that he was 
unable to make the rescheduled examination, so the RO rescheduled 
the examination in February 2010.  The Veteran apparently 
canceled that examination because he was "stranded" in 
Oklahoma.  The RO then notified the Veteran to call when he 
returned home and he would be rescheduled for an examination.  
After February 2010, it is not clear that the RO contacted the 
Veteran for the purpose of determining whether he was willing to 
appear for a VA examination.  An examination is still necessary 
to clarify the diagnosis.  

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause will result in the denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

On the claim for a total disability rating, a decision on the 
claim is again deferred until the development of the claim of 
service connection for posttraumatic stress disorder is 
completed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by 
a psychiatrist, who has not previously 
examined or treated the Veteran, to 
determine whether it is at least as likely 
as not that the Veteran has posttraumatic 
stress disorder related to an exploding 
fire extinguisher in service.  The 
examination should include psychological 
testing for posttraumatic stress disorder. 



Also, if the Veteran has some symptoms of 
posttraumatic stress disorder but does not 
meet the DSM-IV criteria for a diagnosis, 
then the psychiatrist is asked to explain 
why the diagnostic criteria are not met.

For any diagnosed psychiatric disorder 
other than posttraumatic stress disorder, 
the examiner is asked to furnish an 
opinion as to whether it is at least as 
likely as not that the psychiatric 
disorder is related to the Veteran's 
period of service from October 1967 to 
July 1971.  

In making a determination, the 
psychiatrist is asked to comment on the 
clinical significance of the following:  
the conflicting conclusions and 
psychological testing results of the VA 
examinations of October 2005 and December 
2007 with January 2008 addendum report; 
the conflicting diagnoses reported on VA 
records dated in December 2008 and in 
January 2009; and the tentative conclusion 
presented in the VA psychologist's 
assessment of September 2009.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  



If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

2.  If the Veteran fails to report for the 
scheduled VA examination, ensure that the 
fact is properly documented in the 
Veteran's file to include associating with 
the file all notification letters to the 
Veteran regarding the scheduling of his VA 
examination and any of his responses.  

3.  After completing the above 
development, adjudicate the claim of 
service connection for posttraumatic 
stress disorder, applying 38 C.F.R. 
§ 3.655, if applicable, and any other 
diagnosed psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability 
claim includes any mental disability that 
may reasonably be encompassed by the 
claimant's description of the claim, 
reported symptoms, and the other 
information of record).  If additional 
evidence is relevant to the claim for a 
total disability rating, the claim should 
be adjudicated.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


